UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer Non-accelerated filer Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)YesNo x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at July 31, 2007 Cleco Corporation Common Stock, $1.00 Par Value 59,918,136 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q This combined Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 7 Cleco Power — Condensed Financial Statements 15 Notes to the Unaudited Condensed Financial Statements 20 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 54 ITEM 4. Controls and Procedures 55 PART II Other Information ITEM 1. Legal Proceedings 56 ITEM 1A. Risk Factors 56 ITEM 4. Submission of Matters to a Vote of Security Holders 56 ITEM 6. Exhibits 57 Signatures 58 2 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its 1,160-MW combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by a subsidiary of Calpine AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, to engineer, design, and construct Rodemacher Unit 3 APB Accounting Principles Board APB Opinion No. 10 Consolidated Financial Statements, Poolings of Interest, Convertible Debt and Debt Issued with Stock Warrants Installment Method of Accounting APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream Bear Energy LP A wholly owned subsidiary of Bear Stearns Companies, Inc. Bear Stearns Companies, Inc. The parent company of Bear, Stearns & Co. Inc. Bidding Procedures Order Bidding Procedures Order, in connection with the sale of CAH’s interest in Acadia, approved by the Calpine Debtors Bankruptcy Court by order dated May 9, 2007 CAH Calpine Acadia Holdings Calpine Calpine Corporation Calpine Debtors Calpine, CES, and certain other Calpine subsidiaries Calpine Debtors Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York Calpine Tolling Agreements Capacity Sale and Tolling Agreements between Acadia and CES which were suspended in March 2006 CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. Claims Settlement Agreement Claims Settlement Agreement, dated April 23, 2007, by and among Calpine, CAH, CES, Acadia, and APH Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Compliance Plan The three-year plan included in the Consent Agreement in FERC Docket IN03-1-000 Consent Agreement Stipulation and Consent Agreement, dated as of July 25, 2003, between Cleco and the FERC Staff Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 06-11 Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards EITF No. 07-3 Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its 775-MW combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and Williams which expires in 2020 FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 39 Offsetting of Amounts Related to Certain Contracts – an interpretation of APB Opinion No. 10 and FASB Statement No. 105 FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities – an Interpretation of Accounting Research Bulletin No. 51 (revised December 2003) FIN 48 Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 FSP FASB Staff Position 3 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q ABBREVIATION OR ACRONYM DEFINITION FSP FIN 48-1 Definition of Settlement in FASB Interpretation No. 48 FSP No. FIN 39-1 Amendment of FASB Interpretation No. 39 ICT Independent Coordinator of Transmission Interconnection Agreement Interconnection Agreement and Real Estate Agreement between Attala and Entergy Mississippi IRS Internal Revenue Service IRP Integrated Resource Planning kWh Kilowatt-hour(s) as applicable LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan MAI Mirant Americas, Inc., a wholly owned subsidiary of Mirant Corporation Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation Moody’s Moody’s Investors Service MW Megawatt(s) as applicable NOPR Notice of Proposed Rulemaking Not meaningful A percentage comparison of these items is not statistically meaningful because the percentage difference is greater than 1,000% PEH Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of PEH Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RSP Rate Stabilization Plan RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission Senior Loan Agreement Construction and Term Loan Agreement, dated as of June 7, 2001, between Perryville and KBC Bank N.V., as Agent Bank SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 109 Accounting for Income Taxes SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 155 Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No. 133 and 140 SFAS No. 156 Accounting for Servicing of Financial Assets - an amendment of FASB Statement No. 140 SFAS No. 157 Fair Value Measurements SFAS No. 159 The Fair Value Option For Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 Shaw Shaw Constructors, Inc., a subsidiary of The Shaw Group Inc. Subordinated Loan Agreement Subordinated Loan Agreement, dated as of August 23, 2002, between Perryville and MAI Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company Tenaska Tenaska Power Services Company VaR Value-at-risk Williams Williams Power Company, Inc. 4 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3; Acadia settlement agreement between Cleco and Calpine; future capital expenditures; and future environmental regulations.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; or power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Ultimate outcome of the sale of the CAH Assets, and the ability of Cleco and the ultimate purchaser of the CAH Assets to work together to bring maximum value to Acadia; § The final amount of storm restoration costs and storm reserve, if any, approved by the LPSC and the method through which such amounts can be recovered from Cleco Power’s customers; § The final amount of recoverable lignite costs, as approved by the LPSC, that are currently deferred by Cleco Power; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the establishment by an ERO of reliability standards for bulk power systems and compliance with these standards by Cleco Power, Acadia, Attala, Evangeline, and Perryville; § Financial or regulatory accounting principles or policies imposed by the FASB, the SEC, the Public Company Accounting Oversight Board, the FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, capital projects, reorganizations, or investments in joint ventures; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local legislative requirements, tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in this report, as well as the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2006. 5 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalfare expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 6 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2006.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 7 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2007 2006 Operating revenue Electric operations $ 251,909 $ 241,286 Other operations 7,971 7,929 Affiliate revenue 1,621 1,737 Operating revenue 261,501 250,952 Operating expenses Fuel used for electric generation 51,312 57,990 Power purchased for utility customers 115,592 97,696 Other operations 24,722 25,765 Maintenance 14,939 14,221 Depreciation 19,990 15,714 Taxes other than income taxes 9,867 10,150 Total operating expenses 236,422 221,536 Operating income 25,079 29,416 Interest income 2,589 1,943 Allowance for other funds used during construction 7,032 1,372 Equity income from investees 71,282 15,233 Other income 582 148 Other expense (416 ) (414 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 14,377 11,403 Allowance for borrowed funds used during construction (2,388 ) (493 ) Total interest charges 11,989 10,910 Income from continuing operations before income taxes 94,159 36,788 Federal and state income tax expense 30,968 13,459 Income from continuing operations 63,191 23,329 Discontinued operations Loss from discontinued operations, net of tax - (103 ) Net income 63,191 23,226 Preferred dividends requirements, net of tax 12 427 Net income applicable to common stock $ 63,179 $ 22,799 Average shares of common stock outstanding Basic 59,489,725 50,053,685 Diluted 59,798,877 52,297,838 Basic earnings per share From continuing operations $ 1.06 $ 0.45 Net income applicable to common stock $ 1.06 $ 0.45 Diluted earnings per share From continuing operations $ 1.05 $ 0.44 Net income applicable to common stock $ 1.05 $ 0.44 Cash dividends paid per share of common stock $ 0.225 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS) 2007 2006 Net income $ 63,191 $ 23,226 Other comprehensive loss, net of tax: Net unrealized loss from available-for-sale securities (net of tax benefit of $4 in 2007 and $42 in 2006) (7 ) (67 ) Postretirement expense component (net of tax benefit of $3 in 2007) (2 ) - Other comprehensive loss (9 ) (67 ) Comprehensive income, net of tax $ 63,182 $ 23,159 The accompanying notes are an integral part of the condensed consolidated financial statements. 9 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2007 2006 Operating revenue Electric operations $ 464,929 $ 452,275 Other operations 17,240 14,525 Affiliate revenue 3,082 3,188 Gross operating revenue 485,251 469,988 Electric customer credits - 4,382 Operating revenue, net 485,251 474,370 Operating expenses Fuel used for electric generation 106,808 106,353 Power purchased for utility customers 199,739 197,527 Other operations 51,038 43,854 Maintenance 25,181 20,153 Depreciation 40,088 31,358 Taxes other than income taxes 19,667 19,734 Total operating expenses 442,521 418,979 Operating income 42,730 55,391 Interest income 5,157 4,435 Allowance for other funds used during construction 12,163 2,041 Equity income from investees 69,883 15,606 Other income 872 373 Other expense (1,882 ) (859 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 28,034 22,579 Allowance for borrowed funds used during construction (4,059 ) (719 ) Total interest charges 23,975 21,860 Income from continuing operations before income taxes 104,948 55,127 Federal and state income tax expense 33,111 19,573 Income from continuing operations 71,837 35,554 Discontinued operations Loss from discontinued operations, net of tax - (190 ) Net income 71,837 35,364 Preferred dividends requirements, net of tax 435 886 Net income applicable to common stock $ 71,402 $ 34,478 Average shares of common stock outstanding Basic 58,585,451 49,956,429 Diluted 59,586,444 52,095,625 Basic earnings per share From continuing operations $ 1.21 $ 0.68 Net income applicable to common stock $ 1.21 $ 0.68 Diluted earnings per share From continuing operations $ 1.20 $ 0.68 Net income applicable to common stock $ 1.20 $ 0.68 Cash dividends paid per share of common stock $ 0.450 $ 0.450 The accompanying notes are an integral part of the condensed consolidated financial statements. 10 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2007 2006 Net income $ 71,837 $ 35,364 Other comprehensive loss, net of tax: Net unrealized loss from available-for-sale securities (net of tax benefit of $22 in 2007 and $12 in 2006) (35 ) (19 ) Postretirement expense component (net of tax benefit of $6 in 2007) (4 ) - Other comprehensive loss (39 ) (19 ) Comprehensive income, net of tax $ 71,798 $ 35,345 The accompanying notes are an integral part of the condensed consolidated financial statements. 11 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION Condensed ConsolidatedBalance Sheets (Unaudited) (THOUSANDS) AT JUNE 30, 2007 AT DECEMBER 31, 2006 Assets Current assets Cash and cash equivalents $ 178,807 $ 192,471 Restricted cash - 24,361 Customer accounts receivable (less allowance for doubtful accounts of $702 in 2007 and $789 in 2006) 54,322 38,889 Accounts receivable – affiliate 17,035 11,451 Other accounts receivable 34,173 28,708 Unbilled revenue 22,184 18,382 Fuel inventory, at average cost 43,062 43,236 Material and supplies inventory, at average cost 40,059 34,755 Risk management assets 3,518 39 Accumulated deferred fuel 52,988 77,435 Cash surrender value of company-/trust-owned life insurance policies 27,860 26,275 Margin deposits 6,346 18,638 Prepayments 8,188 4,570 Regulatory assets - other 18,905 17,453 Other current assets 356 645 Total current assets 507,803 537,308 Property, plant and equipment Property, plant and equipment 1,898,696 1,892,533 Accumulated depreciation (902,500 ) (876,747 ) Net property, plant and equipment 996,196 1,015,786 Construction work in progress 497,343 289,101 Total property, plant and equipment, net 1,493,539 1,304,887 Equity investment in investees 311,127 307,136 Prepayments 6,984 6,515 Restricted cash 92 90 Regulatory assets and liabilities – deferred taxes, net 107,274 94,653 Regulatory assets – other 186,070 192,061 Other deferred charges 24,598 18,454 Total assets $ 2,637,487 $ 2,461,104 The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 12 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT JUNE 30, 2007 AT DECEMBER 31, 2006 Liabilities and shareholders’ equity Liabilities Current liabilities Long-term debt due within one year $ 125,000 $ 50,000 Accounts payable 138,866 134,172 Retainage 1,419 12,409 Accounts payable – affiliate 17,254 5,072 Customer deposits 26,063 25,312 Provision for rate refund 2 3,174 Taxes accrued 63,459 49,002 Interest accrued 25,569 8,874 Accumulated current deferred taxes, net 19,855 23,233 Risk management liability 25,339 55,931 Regulatory liabilities - other 574 636 Deferred compensation 6,058 5,350 Other current liabilities 12,262 11,535 Total current liabilities 461,720 384,700 Deferred credits Accumulated deferred federal and state income taxes, net 355,707 436,775 Accumulated deferred investment tax credits 13,383 14,100 Regulatory liabilities - other 16,306 5,827 Other deferred credits 193,808 104,140 Total deferred credits 579,204 560,842 Long-term debt, net 644,257 619,341 Total liabilities 1,685,181 1,564,883 Commitments and Contingencies (Note 8) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 10,288 and 200,922 shares at June 30, 2007,and December 31, 2006, respectively 1,029 20,092 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 59,953,898 and 57,605,695 shares and outstanding 59,808,222 and57,524,498 shares at June 30, 2007, and December 31, 2006, respectively 59,808 57,524 Premium on common stock 386,607 358,707 Retained earnings 514,785 469,824 Treasury stock, at cost,29,975 and 31,957 shares at June30, 2007, and December 31, 2006, respectively (574 ) (616 ) Accumulated other comprehensive loss (9,349 ) (9,310 ) Total common shareholders’ equity 951,277 876,129 Total shareholders’ equity 952,306 896,221 Total liabilities and shareholders’ equity $ 2,637,487 $ 2,461,104 The accompanying notes are an integral part of the condensed consolidated financial statements. 13 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) 2007 2006 Operating activities Net income $ 71,837 $ 35,364 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 41,893 36,117 Gain on sale of property, plant and equipment - (68 ) Provision for doubtful accounts 816 1,546 Proceeds from sale of bankruptcy settlement claims 78,200 - Return on equity investment in investee 1 4,578 Incomefrom equity investments (69,883 ) (15,606 ) Unearned/deferred compensation expense 5,027 1,981 ESOP expense 1,481 656 Allowance for other funds used during construction (12,163 ) (2,041 ) Amortization of investment tax credits (717 ) (766 ) Net deferred income taxes (3,018 ) (148 ) Deferred fuel costs (16,111 ) 11,090 (Gain) loss on economic hedges (1,229 ) 2,390 Cash surrender value of company-/trust-owned life insurance (1,015 ) (399 ) Changes in assets and liabilities: Accounts receivable, net (27,194 ) 3,793 Accounts and notes receivable, affiliate (4,083 ) (7,179 ) Unbilled revenue (3,802 ) (5,089 ) Fuel, materials and supplies inventory (3,999 ) (29,347 ) Accounts payable 410 (43,147 ) Prepayments 1,382 (505 ) Accounts and notes payable, affiliate (3,390 ) 7,538 Retainage payable (10,990 ) 2,257 Customer deposits 3,063 3,464 Regulatory assets and liabilities, net 10,431 (46,083 ) Other deferred accounts (7,434 ) 3,277 Taxes accrued 24,448 21,968 Interest accrued 4,590 413 Margin deposits 12,292 (20,510 ) Other, net 1,664 4,309 Net cashprovided by (used in) operating activities 92,507 (30,147 ) Investing activities Additions to property, plant and equipment (220,062 ) (72,362 ) Allowance for other funds used during construction 12,163 2,041 Proceeds from sale of property, plant and equipment 250 429 Return of equity investment in investee 95 1,925 Equity investment in investee (2,220 ) (7,026 ) Premiums paid on company-/trust-owned life insurance (1,263 ) (1,815 ) Transfer of cash from restricted accounts 24,359 - Net cash used in investing activities (186,678 ) (76,808 ) Financing activities Stock issuance costs (93 ) - Conversion of options to common stock 7,092 2,010 Issuance of common stock under the ESOP 424 814 Stock based compensation tax benefit 950 154 Retirement of long-term obligations (25,163 ) (10,162 ) Issuance of long-term debt 125,000 - Deferred financing costs (917 ) (787 ) Change in ESOP trust - 1,668 Dividends paid on preferred stock (435 ) (1,336 ) Dividends paid on common stock (26,351 ) (22,597 ) Net cash provided by (used in) financing activities 80,507 (30,236 ) Net decrease in cash and cash equivalents (13,664 ) (137,191 ) Cash and cash equivalents at beginning of period 192,471 219,153 Cash and cash equivalents at end of period $ 178,807 $ 81,962 Supplementary cash flow information Interest paid $ 22,800 $ 21,526 Income taxes paid $ 15,000 $ 212 Supplementary non-cash investing and financing activities Issuance of treasury stock – LTICP and ESOP plans $ 42 $ 52 Issuance of common stock – LTICP/ESOP/ESPP(1) $ 20,699 $ 3,032 Return of equity investment in investee $ 78,200 $ - Accrued additions to property, plant and equipment not reported above $ 53,098 $ 39,976 (1)Includes conversion of preferred stock to common stock ($19,063/2007, $1,640/2006) The accompanying notes are an integral part of the condensed consolidated financial statements. 14 CLECO CORPORATION CLECO POWER 2007 2ND QUARTER 10-Q PART I —
